OPINION — AG — ** ELECTION — CANDIDATE — WITHDRAWS ** IF A CANDIDATE FOR A POLITICAL PARTY NOMINATION WHO IS ISSUED (OR WHO IS ENTITLED TO THE ISSUANCE OF) A CERTIFICATE OF NOMINATION AN AN UNOPPOSED CANDIDATE UNDER THE PROVISIONS OF 26 O.S. 166 [26-166], 26 O.S. 167 [26-167] FILES A ' WRITTEN NOTICE ' WITH THE "ELECTION BOARD OR OFFICER" WITH WHOM HE FILED HIS NOMINATING PETITION OF CANDIDACY "THAT HE WILL NOT LONGER BE A CANDIDATE," AND HENCE CEASES TO BE THE NOMINEE OF SAID POLITICAL PARTY, THE SELECTION OF A SUBSTITUTE NOMINEE IS NOT SUBJECT TO THE PROVISIONS OF 26 O.S. 233 [26-233] (FILING OF VACANCY — WITHDRAWAL), BUT SUCH SUBSTITUTE NOMINEE SHOULD BE SELECTED IN THE SAME MANNER AS SUBSTITUTE NOMINEES WERE SELECTED PRIOR TO 1955 AMENDMENT. (AFFIDAVIT, BALLOT) CITE: 26 O.S. 166 [26-166], 26 O.S. 233 [26-233], 26 O.S. 167 [26-167] (FRED HANSEN)